NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            JAN 07 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                        No. 08-10271

               Plaintiff - Appellee,              D.C. No. 2:07-cr-01307-DGC

   v.
                                                  MEMORANDUM *
 JAVIER GOMEZ-PEREZ, AKA
 Francisco Perez Gomez, AKA Antonio
 Hernandez, AKA Javier Gomez Perez,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     David G. Campbell, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Javier Gomez-Perez appeals from his guilty-plea conviction and 51-month

sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
Pursuant to Anders v. California, 386 U.S. 738 (1967), Gomez-Perez’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. Gomez-Perez has filed a pro se supplemental brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       The government has filed a motion to dismiss the appeal on the grounds that

Gomez-Perez waived his right to appeal. We grant that motion.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is

DISMISSED.




SR/Research                               2                                    08-10271